Citation Nr: 0407650	
Decision Date: 03/24/04    Archive Date: 04/01/04	

DOCKET NO.  03-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1992, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in St. Paul, Minnesota, which granted service connection 
for diabetes associated with herbicide exposure and assigned 
a 20 percent disability rating, effective September 1, 1992, 
the date of a VA examination indicating a diagnosis of 
diabetes mellitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  VA medical records note a diagnosis of diabetes mellitus 
on examination on September 1, 2002.

3.  Effective July 9, 2001, Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) was added 
to a list of diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

An effective date earlier than September 1, 1992, for the 
award of service connection for diabetes mellitus, Type II, 
based on herbicide exposure, is not assignable.  38 U.S.C.A. 
§§ 1110, 1116, 5110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.114, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003) 
(regulations implementing the VCAA).

Considering the record in this case, the Board finds that the 
passage of the VCAA and its implementing regulations does not 
prevent the Board from rendering a decision on the earlier 
effective date claim on appeal at this time.  The Board finds 
notification and development action needed to render a fair 
decision has, to the extent possible, been accomplished.

Through rating decisions, the February 2003 statement of the 
case, and various communications from the RO, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence that would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit the information and evidence.

Moreover, because, as explained here and below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, any failure to fulfill the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence, if any, will be retrieved by the VA, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the only notice to the veteran concerning the VCAA 
was a November 13, 2000 letter.  Admittedly, it did not 
fully fulfill the duty to notify as set forth in the 
VCAA.  However, the veteran has on more than one 
occasion set forth the basis and identified the evidence 
supporting his claim for an earlier effective date.  
Significantly, he has asserted that the evidence already 
of record supports his claim and that everything 
necessary to act favorably on his claim is of record.  
Under these circumstances and, as set forth below, in 
light of his request that VA go forward with a decision 
in his case, the Board finds that he has waived the 
requirements of the duties to notify and assist as set 
forth in the VCAA.  In this case, although the veteran 
was not specifically provided notice of the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of a claim that has not 
been obtained.  The issue turns on more of a legal question 
rather than a factual question.  In light of the veteran's 
financial concerns, he has specifically requested that the 
issue be expedited and the Board has advanced the case on its 
docket.  Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran and his representative contend, in essence, that 
an earlier effective date is warranted for a grant of service 
connection for his Type II diabetes mellitus due to herbicide 
agent (Agent Orange) exposure.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151 
(2003).  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2003).  The 
effective date of a grant of disability compensation, such as 
based on a grant of service connection, is the date following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted. It added to Title 38 
of the United States Code a new section (1116) establishing a 
scientific evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. 
§ 1116 (West 2002).  Pursuant to 38 U.S.C.A. § 1116, VA, in 
2000, requested that the National Academy of Science (NAS) 
assess whether there was a connection between exposure to 
Agent Orange and the subsequent development of Type II 
diabetes.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for 
Type II diabetes with an effective date of July 9, 2001.

Subsequently, the United States Court of Appeals for the 
Federal Circuit decided a case in which there was a challenge 
to the July 9, 2001, effective date of the amendment to 
38 C.F.R. § 3.309(e), to allow presumptive service connection 
for Type II diabetes.  In Liesgang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (2002), the Federal Circuit concluded 
that VA erred when it made July 9, 2001, the effective date 
of the diabetes regulation and held that the correct 
effective date is May 8, 2001.

Under generally applicable effective date rules in 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D.Cal. 1989) ("Nehmer I"); Nehmer v. 
United States Veterans Administration, 32 F. Supp. 2d 1175 
(N.D.Cal. 1999) ("Nehmer II").  District Court orders in the 
Nehmer litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5100(g) and 38 C.F.R. 
§ 3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, whichever was 
later.  Under these orders, the rules governing the effective 
date of compensation awards based on Type II diabetes 
presumptively due to herbicide exposure are the same as rules 
for other presumptive herbicide conditions.

A review of the record reveals that in February 1992 the 
veteran sought service connection for a skin disorder based 
on service in Vietnam.

Received on July 9, 1992, was a statement from the veteran in 
which he referred to a fungus involving his legs.  He stated 
he also had a feeling of cold feet.  He reported that he had 
served in Vietnam and been in areas where "Agent Orange was a 
problem."

On an application for compensation benefits received on 
July 10, 1992, the veteran indicated he had been exposed to 
Agent Orange and stated he had "skin fungus on both legs" and 
"foot problems."

The veteran was accorded a rating examination by VA on 
September 1, 1992.  Laboratory testing showed an elevated 
glucose level and he was given a pertinent diagnosis of 
diabetes mellitus.

By rating decision dated in January 2002, service connection 
for diabetes associated with herbicide exposure was granted.  
A 20 percent disability rating was assigned, effective 
September 1, 1992.

Based on a review of the record, the Board finds that the 
veteran's initial claims for service connection received in 
February 1992 and July 1992 are without reference to 
diabetes.  Accordingly, these submissions cannot be regarded 
as a claim for service connection for diabetes because even 
an informal claim must identify the benefits sought.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

Under the case law cited above, VA is required to provide 
retroactive benefits to claimants who filed claims for 
Type II diabetes before it was added to VA's presumptive 
list, which is codified at 38 C.F.R. § 3.309(e).  This 
involves claims decided during the period from September 25, 
1985, to July 8, 2001.  The effective date of such awards 
would be "the date the claim was filed or the date the 
claimant became disabled or death occurred, whichever is 
later."  In this case, the initial diagnosis of diabetes 
mellitus was made at the time of examination by VA on 
September 1, 1992.  The determination by the RO of the 
effective date of the grant of service connection is 
consistent with Nehmer in that retroactive benefits were 
awarded from the date of September 1, 1992.  As noted above, 
the effective date can be no earlier than September 1, 1992, 
the date VA first became aware that the veteran had diabetes 
mellitus.  A review of the claims folder provides no 
indication that the veteran received civilian or military 
care post service for diabetes mellitus until the notation of 
the increased glucose level at the time of examination by VA 
on September 1, 1992.

With the facts not being in dispute, application of the law 
to the facts is dispositive.  Where there is no entitlement 
under the law to the benefits sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER


Entitlement to an effective date earlier than September 1, 
1992, for service connection for diabetes mellitus, Type II, 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



